1                                                                   JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11                                                Case No. 2:17-cv-03537-ODW-JEM
     NICOLE ROMANO, JONATHAN
12                                                Hon. Otis D. Wright II
     BONO, and JAMES DOYLE,
13   individually and on behalf of all
     others similarly situated,
14
15                Plaintiffs,                     FINAL JUDGMENT GRANTING
           vs.                                    FINAL APPROVAL AND
16                                                ATTORNEYS’ FEES IN PART
17   SCI DIRECT, INC., TRIDENT                    (ECF Nos. 144, 145)
     SOCIETY INC., NEPTUNE
18
     SOCIETY OF AMERICA, INC., and
19   NEPTUNE MANAGEMENT
     CORP.,
20
21                              Defendants.

22
23         This matter came before the Court for a hearing on November 18, 2019, on the
24   application of the Settling Parties for approval of the Settlement set forth in
25   the Settlement Agreement and Release dated December 20, 2018 (“Settlement” or
26   “Settlement Agreement”).     Due and adequate notice having been given to the
27   Class, and the Court having considered all papers filed and proceedings had
28
                                              1
1    herein and otherwise being fully informed in the premises and good cause
2    appearing therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
3    that:
4       1. This     Judgment    also   incorporates by reference the definitions in the
5            Settlement Agreement, and all terms used herein shall have the same
6            meanings as set forth in the Settlement Agreement, unless otherwise set
7            forth herein.
8       2. This Court has jurisdiction over the subject matter of the Action and
9            over all of the parties to the Action. As fully set forth in the Final
10           Approval Order and pursuant to Rule 23 of the Federal Rules of Civil
11           Procedure, the Court certifies the Class for the purpose of administering
12           the Settlement. The Class is defined as: any individual, who contracted
13           with or provided services to Defendants or affiliated companies, as an
14           independent sales representative in California      from May 18, 2014 to
15           February 1, 2019       Excluded from the Class are any employees of
16           Defendants, their parents, affiliates, or subsidiaries; the Judge or
17           Magistrate Judge to whom the Actions are assigned; and, any member
18           of those Judges’ staffs or immediate families. With respect to the Class,
19           this Court finds, solely for the purposes of the Settlement, that the
20           prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal
21           Rules of Civil Procedure have been satisfied.
22      3. The Class Notice provided to the Settlement Class conforms with the
23           requirements of Federal Rule of Civil Procedure 23, the California and
24           United States Constitutions, and any other applicable law, and constitutes
25           the best notice practicable under the circumstances of those proceedings
26           and the matters set forth therein, by providing individual notice to all Class
27           Members who could be identified through reasonable effort, and by
28           providing due and adequate notice of the proceedings and of the matters set
                                              2
1       forth therein to the other Class Members. The notice fully satisfied the
2       requirements of Rule 23 of the Federal Rules of Civil Procedure, the
3       requirements of due process and any other applicable law.
4    4. The Court finds the Settlement was entered into in good faith, that the
5       Settlement is fair, reasonable and adequate, and that the Settlement satisfies
6       the standards and applicable requirements for final approval of this class
7       action settlement under California and federal law, including the provisions of
8       Federal Rule of Civil Procedure 23.         The Settlement falls within the
9       range of possible approval as fair, adequate and reasonable, appears to
10      be the product of arms-length and informed negotiations, and treats all
11      members of the Class fairly. The Court approves the Settlement Amount of
12      $1,625,000.
13   5. 1 Class Member has objected to the terms of the Settlement. His objection is
14      overruled.
15   6. 17 Class Members have requested exclusion from the Settlement.
16      Accordingly, Dewitt Latham, Felicia Horton, Terry Guoin, Ryan Hoffman,
17      Jandy Guerrero Quismundo, Jeffrey Okun, John Willis, Ryan Deyoung,
18      Delane Pate, Holly Karpiak, Claudia Marky, Nancy Miller, Vicky Dorian
19      Hoffman, Suzana Willis, Sandy Dorian, Jill Augustine Sutherland and
20      Diane Everett are excluded
21   7. Upon entry of this Order, compensation to the participating members of the
22      Class shall be effected pursuant to the terms of the Settlement Agreement.
23   8. In addition to any recovery that Plaintiffs may receive under the
24      Settlement, and in recognition of the Plaintiffs’ efforts and risks taken
25      on behalf of the Settlement Class, the Court hereby approves the payment
26      of an incentive award to the Plaintiff James Doyle in the amount of $5,000, to
27
28
                                         3
1           the Plaintiff Jonathan Bono in the amount of $5,000, and to the Plaintiff
2           Nicole Romano in the amount of $7,500.1
3        9. The Court approves the payment of attorneys’ fees to Class Counsel in the sum
4           of $706,500.00, and the reimbursement of litigation expenses in the sum of
5           $20,786.05.
6        10. The Court approves and orders payment in an amount commensurate with
7           Simpluris’s actual costs of $5,500 to Simpluris for performance of its
8           settlement claims administration services.
9        11. Upon the Effective Date, the Plaintiffs and all members of the Class, shall
10          have, by operation of this Order and the accompanying Judgment, fully,
11          finally and forever released, relinquished, and discharged the Released
12          Persons, defined in the Settlement Agreement as “Released Persons” to
13          mean Defendant SCI Direct (as defined in the Settlement Agreement), and its
14          respective owners, agents, attorneys, insurers, past, present and future
15          divisions, affiliates, DBAs (if any), predecessors, successors, shareholders,
16          officers,   directors,    managers,      employees,      trustees,   representatives,
17          administrators, fiduciaries, assigns, subrogees, executors, partners, parents,
18          subsidiaries, privies, and/or any and all persons and/or corporate entities
19          acting by, through, under or in concert with any of them, from the
20          PAGA claims, defined in the Settlement Agreement as any and all claims,
21          debts, liabilities, demands, obligations, guarantees, costs, expenses,
22          attorneys’ fees, damages, or causes of action, which related to any and
23          all claims which were alleged, could have been alleged based or covered
24          by this Agreement during the Class Period, including the date of
25          preliminary approval of this proposed Settlement under any state or local law,
26          and shall specifically include, penalties or any other damages or claims
27
     1
      The Court mentioned an increase for Mr. Bono in the hearing on November 18, 2019; however,
28   the Court approves an increase for Ms. Romano given counsel’s arguments regarding her efforts.

                                                4
1       under the Private Attorneys General Act, Labor Code § 2699, et seq.,
2       which were alleged, could have been alleged or set forth in this
3       Agreement, and shall be inclusive of Class Representatives’ attorney’s fees
4       and costs. Upon the Effective Date, Plaintiffs and all members of the
5       Class shall be and are hereby permanently barred and enjoined from the
6       institution or prosecution of any and all claims under the Private Attorneys
7       General Act, Labor Code § 2699, et seq., against any and all of the Released
8       Parties under the terms of the Settlement Agreement.
9    12. Upon the Effective Date, the Plaintiffs and all members of the Class, except
10      the excluded individuals referenced in paragraph 8 of this Order, shall
11      have, by operation of this Order and the accompanying Judgment, fully,
12      finally and forever released, relinquished, and discharged the Released
13      Persons, defined in the Settlement Agreement as “Released Persons” to
14      mean Defendant SCI Direct (as defined in the Settlement Agreement), and its
15      respective owners, agents, attorneys, insurers, past, present and future
16      divisions, affiliates, DBAs (if any), predecessors, successors, shareholders,
17      officers,   directors,   managers, employees,     trustees,   representatives,
18      administrators, fiduciaries, assigns, subrogees, executors, partners, parents,
19      subsidiaries, privies, and/or any and all persons and/or corporate entities
20      acting by, through, under or in concert with any of them, from the Released
21      Claims, defined in the Settlement Agreement as any and all claims,
22      debts, liabilities, demands, obligations, guarantees, costs, expenses,
23      attorneys’ fees, damages, or causes of action, which related to any and
24      all claims which were alleged, could have been alleged based or covered
25      by this Agreement during the Class Period, including the date of
26      preliminary approval of this proposed Settlement under any federal, state
27      or local law, and shall specifically include, but is not limited to claims
28      for failure to provide accurate wage statements, claims for the failure to
                                         5
1       reimburse reasonable business expenses, penalties under Labor Code
2       § 226.8, penalties under Labor Code § 558, violations of Business and
3       Professions Code §§ 17200, et seq., wage and time penalties any similar
4       claims and any related statutory and/or civil penalties, which were alleged,
5       could have been alleged or set forth in this Agreement, and shall be inclusive
6       of Class Representatives’ attorney’s fees and costs. Upon the Effective
7       Date,   Plaintiffs and all members of the Class shall be and are hereby
8       permanently barred and enjoined from the institution or prosecution of any and
9       all of the Released Claims against any and all of the Released Parties
10      under the terms of the Settlement Agreement.
11   13. Upon completion of administration of the Settlement, the Parties shall file a
12      declaration setting forth that claims have been paid and that the terms
13      of the Settlement have been completed.
14   14. This “Judgment” is intended to be a final disposition of the above
15      captioned action in its entirety, and is intended to be immediately
16      appealable.
17   15. Neither the Settlement Agreement nor the Settlement contained herein, nor any
18      act performed or document executed pursuant to or in furtherance of the
19      Settlement Agreement or Settlement is or may be deemed to be or maybe used
20      as an admission of, or evidence of: (a) the validity of any Released Claim, or
21      of any liability, fault or other wrongdoing of any kind; (b) the validity
22      or invalidity of any claims asserted by the Plaintiffs or the amount of
23      recoverable damages in connection with those claims; or (c) any infirmity
24      in the defenses that have been or could have been asserted in the Action. The
25      Released Parties may file the Settlement Agreement and/or the Final
26      Judgment in any action that may be brought against them in order to support
27      a defense or counterclaim based on principles of res judicata, collateral
28
                                         6
1         estoppel, release, good faith settlement, or any other theory of claim
2         preclusion or issue preclusion or similar defense or counterclaim.
3      16. The Action is dismissed with prejudice, permanently barring the Plaintiffs and
4         all other members of the Class (other than those members of the Class who
5         timely and validly opted out of the settlement) from prosecuting any of
6         the Released Claims.       The Court reserves and retains exclusive and
7         continuing jurisdiction over the above-captioned matters, the Plaintiffs, the
8         Class, and Defendants for the purposes of supervising the implementation,
9         effectuation, enforcement, construction, administration and interpretation
10        of the Settlement Agreement and this Judgment.
11
12        IT IS SO ORDERED.
13
14   Dated: November 18, 2019                    ____________________________
                                                 Honorable Otis D. Wright II
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7
